                                                                                     FILED
                                                                                 SEP 2. 3 ·2020
                    UNITED STATES DISTRICT COURT
                                                                              PETER A. MOORE1:JR., CL~RK
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA                      BY
                                                                               US D~OuRT, EDNC .
                                                                                                  DEPCl.t(,
                          WESTERN DIVISION
                           NO. 5:20-CR-305-M

UNITED STATES OF AMERICA                      )
                                              )
             V.                               )     CRIMINAL INFORMATION
                                              )
CHARLES ANTHONY PITTMAN                       )

      The United States charges that:


                                    COUNT ONE

      On or about May 30, 2020, in the Eastern District of North Carolina, the

defendant, CHARLES ANTHONY PITTMAN, aidirig and abetting others both known

and unknown to the Grand Jury, maliciously damaged and destroyed by means of fire

and an explosive, a building, the Market House, located at Market Square,

Fayetteville, North Carolina, in whole and in part owned and possessed by the City·

of Fayetteville, an institution receiving Federal financial assistance, in violation of

Title 18, United States Code, Sections 844(£)(1) and 2.




                    (Remainder of page left intentionally blank.)




        Case 5:20-cr-00305-M Document 31 Filed 09/23/20 Page 1 of 2
                                     COUNT TWO

      On or about May 30, 2020, in the Eastern District of North Carolina, the

defend.ant, CHARLES ANTHONY PITTMAN, did knowingly use a cellular phone;

the internet, and a motor vehicle, facilities of interstate and foreign commerce, with

the intent (1) participate in and carry on a riot, and (2) to commit any act of violence

in furtherance of'a riot, as those terms are defined in Title 18, United States Code,
                                                                                I


Section 2102, and thereafter performed other overt acts to participate in and carry on

a riot, and to commit any act of violence in furtherance of a riot, that is the defendant

poured gasoline onto the floor of the Market House, Fayetteville, North Carolina, all

in violation of Title 18, United States Code, Section 210l(a).



                                            ROBERT J. HIGDON, JR.
                                            United States Attorney




                                            Ass· tant United States Attorney




                                           2


        Case 5:20-cr-00305-M Document 31 Filed 09/23/20 Page 2 of 2
